Citation Nr: 0630579	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-13 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for right radical 
nephrectomy due to renal cell carcinoma, as secondary to the 
service-connected residuals of a right nephrolithotomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to June 1944 
and from April 1951 to June 1957.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2003 rating decision of the Roanoke, Virginia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

During the course of this appeal, the originating agency 
granted service connection and a 60 percent disability rating 
for mild renal insufficiency of the left kidney, effective 
September 10, 2003.

The Board notes that after the case was certified on appeal 
to the Board, the veteran submitted additional medical 
evidence without a waiver of RO consideration.  The evidence 
received consists of additional medical journal articles and 
treatment records that are either duplicative of previously 
considered evidence or do not pertain to the claim for 
service connection currently before the Board.  Therefore, 
the Board may proceed with the appeal.


FINDING OF FACT

 The appellant's right radical nephrectomy due to renal cell 
carcinoma is not etiologically related to service, nor is it 
etiologically related to a service-connected disability.  


CONCLUSION OF LAW

Entitlement to service connection for a right radical 
nephrectomy due to renal cell carcinoma is not established.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2006).  







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  
The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in April 2006, subsequent to its initial adjudication 
of the claim, to include notice that he should submit all 
pertinent evidence in his possession.  In addition, he was 
provided appropriate notice concerning the effective-date and 
disability-evaluation elements of his claim in a letter 
mailed in April 2006.  

The record also reflects that the veteran has been afforded 
an appropriate VA examination and opinion and the originating 
agency has obtained the veteran's service medical records and 
post-service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such available evidence.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim on a de novo basis in January 2006.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.     

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests malignant 
tumors to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  


The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran contends that the renal cell carcinoma of his 
right kidney and subsequent nephrectomy was caused by his in-
service kidney stones and right nephrolithotomy.  Service 
medical records show that the veteran was first diagnosed 
with staghorn calculus of the right kidney in January 1952, 
although he did give a history of possible kidney trouble 
during childhood.  In February 1957 he underwent a right 
nephrolithotomy to remove the kidney stones.  

Post-service treatment records show that the veteran was 
diagnosed with right renal cell carcinoma in March 1997, 
forty years after his separation from active duty service.  
In April 1997 he underwent a radical nephrectomy to remove 
his right kidney.  Although the veteran's treatment records 
from his private physicians for this period note a history of 
staghorn calculus in the 1950s, they contain no medical 
evidence of a nexus between his in-service kidney stones and 
subsequent renal cell carcinoma.

In support of his claim for service connection, the veteran 
has submitted numerous medical journal articles and a letter 
from J.B., one of his private physicians.  In his December 
2003 letter, J.B. states that there is a "possible, 
theoretical link" between the veteran's prior kidney stone 
surgery and his subsequent development of renal cell 
carcinoma.  Additionally, the articles submitted by the 
veteran support the conclusion that kidney stones, while 
considered one of a myriad of risk factors for renal cell 
carcinoma, have only a weak association with the development 
of the malignancy.  In addition, the articles establish that 
the etiology of renal cell carcinoma is unclear and is due to 
multiple factors.  

The Board finds that the opinion from J.B. and the articles 
submitted by the veteran are no more than speculative in 
nature.  Neither specifically provide an assessment of the 
likelihood of a connection between the veteran's kidney 
stones and his development of renal cell carcinoma, and they 
are therefore of little probative value.  See Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  In addition, there is no 
indication that J.B. reviewed the veteran's service medical 
records or any other related documents which would have 
enabled him to form an opinion on an independent basis.  See 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see also Swann 
v. Brown, 5 Vet. App. 229 (1993).

The Board finds that the most probative medical evidence is 
the opinion of the VA contract examiner who examined the 
veteran in September 2004.  After reviewing the entire claims 
folder, including both service and post-service medical 
records, the examiner found that there is not much in the 
medical literature to support a link between kidney stones 
and the development of renal cell carcinoma forty years 
later.  The examiner concluded that it was less likely than 
not that the veteran's in-service kidney stones were in any 
way connected to his subsequent renal cell carcinoma.  

In essence, the evidence of a nexus between the veteran's 
renal cell carcinoma and right radical nephrectomy and his 
in-service kidney stones and right nephrolithotomy is limited 
to the veteran's own statements.  This is not competent 
evidence of the alleged nexus since laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

As the medical evidence establishes that the veteran's renal 
cell carcinoma and right radical nephrectomy were not due to 
his service-connected residuals of a right nephrolithotomy, 
service connection is not in order for this claimed 
disability.  In reaching this decision, the Board has 
considered the benefit-of-the-doubt doctrine, but has 
determined that it is not applicable in this case because the 
preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for right radical 
nephrectomy due to renal cell carcinoma, as secondary to the 
service-connected residuals of a right nephrectomy, is 
denied.




____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


